                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        :

         v.                                       :         Criminal No. SAG-19-0585

QUERIDA MORAN                                     :

                                 MEMORANDUM AND ORDER
       Querida Moran has filed a motion for reconsideration of her detention order due to the

current pandemic outbreak of COVID-19. ECF 108. Ms. Moran was indicted on January 29, 2020

in a multi-defendant drug trafficking conspiracy in violation of 21 U.S.C. 846. ECF 47. A second

corrected indictment was filed by the government alleging the same violation against Defendant on

January 30, 2020. ECF 56. Defendant had an Initial Appearance before the Court on February 26,

2020. ECF 75. A detention hearing was held before me on March 2, 2020. ECF 83. After hearing

argument from counsel, this Court entered an Order of detention on that same date. ECF 84. The

Court made detailed findings of fact on the record, which were supplemented and summarized in

the Court’s Order. I found by clear and convincing evidence that no conditions or combination of

conditions exist that would ensure the presence of the Defendant at trial or the safety of the

community. I fully adopt and incorporate those findings now in this Order. I have carefully

reviewed the pleadings filed in this motion and the supplemental filings of Defendant’s counsel.

For the reasons set forth previously on the record as well as in this Order, the motion is DENIED.

       In her motion, Defendant again re-visits the facts related to the underlying offense. While it

is correct that the Court stated that this was a “close call” as to detention, the factual basis provided

by the government at the hearing was sufficient to support the finding of clear and convincing

evidence. The arguments Defendant sets forth in her motion remain unpersuasive and still fail to

rebut the presumption for detention. In fact, the government, given the opportunity to respond to

the motion, shores up the factual basis with additional information that there is ample probable

cause for the Court’s findings. There is no doubt in this Court’s experience that drug trafficking,
especially as to the facts in this case, presents a serious threat to the safety of the community. For

that very reason, Congress established the presumption for detention in drug trafficking cases. As

to the motion to reconsider the Court’s analysis of the previous factors argued under 18 U.S.C.

3142(g), the motion to reconsider detention is DENIED.

       The remaining issue for the Court is the impact of the present COVID-19 outbreak upon the

Order of detention. Defendant alleges that the current outbreak of COVID-19 and positive tests of

specific detainees at the DOC facility, where she is housed, demonstrate that Defendant is at a

higher risk of infection while detained. The Defendant does not allege she has any specific medical

risk factors such as asthma or other lung disease but has filed this motion for release solely based

upon the greater risk of exposure and contraction of COVID-19 for persons in detention facilities.

       This Court will treat the motion as a motion for reconsideration due to the changed

circumstances of the COVID-19 outbreak. 18 U.S.C. 3142(f). My decision is an individualized

assessment as to Querida Moran and pursuant to the motion and response, the record in this case

and the arguments contained therein.

       This Court has acknowledged and continues to acknowledge the tragic effects of the

COVID-19 outbreak in our communities. The Court is constantly monitoring the conditions of

persons who are detained at CDF and the DOC facilities in the District of Columbia. The outbreak

of COVID-19 does not however relieve the Court of its responsibilities to ensure the presence of

the Defendant at trial and more importantly, the safety of the community. 18 U.S.C. 3142. Counsel

argues initially that 3142(i) is a vehicle in which the Court can temporarily release Defendant. The

Court disagrees with this interpretation of 3142(i). It is this Court’s position that 3142(i) is reserved

for very limited purposes such as funeral attendance or other law enforcement (USMS) supervised

activity, not release during a pandemic. While counsel has also made arguments under the Eighth



                                                   2
Amendment to the U.S. Constitution, Defendant is not serving a sentence, so this Court does an

analysis under the 5th Amendment Due Process Clause.

       In evaluating the COVID-19 change of circumstances, I incorporate other decisions of this

Court, (United States v. Martin, 2020 WL 127857 (D.Md. March 17, 2020)) and its progeny of

Orders set forth in the government’s response, and most recently United States v. Malik Gibson-

Bey, RDB 19-563. I fully adopt the reasonings and rulings of those Opinions and incorporate them

into this Memorandum and Order as to Querida Moran. The Orders of this Court discuss the

precautions and measures being taken by the facilities to safeguard the detainees and prevent the

spread of disease. While having persons detained during a pandemic is not optimal, I find, as prior

Judges of this Court have found, that the measures taken by the DOC are reasonable under the

circumstances and the allegations raised by Defendant do not rise to the level of a constitutional

violation of Due Process under the 5th Amendment.

       The Defendant has offered her brother as a third party custodian and would consent to 24/7

lockdown on home detention. She does not provide any information to the Court regarding the

residence, who is present, whether anyone is medically more susceptible to COVID-19, whether it

is possible to self-quarantine or even socially distance herself. As to home detention, I have been

advised by Probation and Pretrial Services that acceptable location monitoring is no longer

available due to the risks to pretrial services personnel. Even if those conditions existed, this

Defendant, who had just been released from supervision for a prior drug trafficking conviction, and

now alleged to be trafficking heroin and fentanyl along with marijuana is not a candidate for home

detention.

       In weighing the evidence presented by the government as to the response of CTF to the

COVID-19 outbreak, I find that releasing Defendant to home detention with Pretrial Supervision

by clear and convincing evidence does not ensure the presence of the Defendant at trial and safety

                                                   3
of the public. The new circumstances of COVID -19 are but one factor to consider. I have fully

considered the impact of COVID-19. The generalized risk factors Defendant presents do not

outweigh the factors I have previously found requiring her continued detention.

       Accordingly, the motion (ECF 108) is DENIED.


       So Ordered this 3rd day of April, 2020.


                                                                 /s/______________
                                                     A. David Copperthite
                                                     United States Magistrate Judge




                                                 4
